Gaynor, J.:
The plaintiff being employed as a teacher in the city of Brooklyn at the time it became part of the new city of New York, he,was continued in' the same position *12or grade by the charter of the new city, not merely for the remainder of the term for which he was then employed, viz., until July 1, 1898, hut like all other teachers in the new city, ipr an indefinite term of employment, i. e., until removed for cause after a trial by his school board (§§ 1117, 1114; People ex rel. Callahan v. Board of Education, 174 N. Y. 169). The city superintendent of schools had no power to remove him or prevent him from teaching in his grade, and he is entitled to recover for the breach of his contract of employment, (Steinson v. Board of Education, 165 N. Y. 431). The measure of damages is his salary less anything he has earned meanwhile as a substitute.
I direct a verdict for the plaintiff for $4,270.83, with interest.